DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-21 are pending. Claims 1, 4, 10, 13 16 and 21 are currently amended.
Applicant’s amendments will overcome each and every claim objection, 112(b), 112(a) and 103 rejections previously set forth in the Non-Final Office Action mailed 04/15/2021.
Response to Arguments
Applicant’s arguments, see pages 11-14, filed 10/15/2021, with respect to 101 rejection of claims 1-12 and 103 rejections have been fully considered and are persuasive.  The 101 rejection of claims 1-12 and 103 rejections of claims 1-9 & 13-20 has been withdrawn. 
Applicant's arguments with respect to the 101 rejections of claims 13-21 have been fully considered but they are not persuasive. Applicant argues on pages 9-10 “Note also that the independent claims recite taking a "remedial action" if a fork is detected using the novel timing mechanism that the claims define. As paragraph 0045 explains, such remedial action involves more than mere mental activity, but rather may be, for example, "issuing a notification to an administrator, stopping further additions and possibly even reads of the log 170 (since they may not be reliable), testing data signatures (such as KSI signatures) of individual blocks or of the log as a whole to detect at what point a block was added after too great a delay, etc
Applicant argues the independent claims recite a “remedial action”, however, independent claim 13 does not recite  a “remedial action”. The claim recites the limitations of an administration module entering new entry…, a digital signature and timestamping component generating a digital signature… and the administration module performing verification, in which this judicial exception is not integrated into a practical application. The additional elements “an administration module” and “a digital signature and timestamping component” are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function), such that they amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Claim Objections
Claims 10 is objected to because of the following informalities:  The examiner suggests amending the limitation “each the token” in lines 3-4 to recite “each of the tokens” to provide better clarity.  Appropriate correction is requested.
Claim 13 is objected to because of the following informalities:  The examiner suggests amending the limitation “said the log” in line 1 to recite “the log” to provide better clarity.  Appropriate correction is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-21 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 13 recites enter new entry…, generating a digital signature… and verification.
The limitations of entering new entry…, generating a digital signature… and verification, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “an administration module” and “a digital signature and timestamping component” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using an administration module and a digital signature and timestamping component to perform the steps. These additional elements are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function when executed by a processor), such that they amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 14-21 does not cure the deficiency of the independent claims and are rejected under 35 USC 101 for being directed to abstract idea.

Allowable Subject Matter
Claims 1-9 are allowed. 
Claims 10-12 would be allowable if rewritten or amended to overcome the claim objections and 13-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 1101, set forth in this Office action.
Examiner’s Statement for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art Castellucci et al. (US Pub No. 2015/0188715) discloses a verifiable, redactable log, which, in some embodiments, may contain multiple hash values per entry in order to sever confidentiality of a log from verifiability. Logs may be verified using recalculation of hashes and Castellucci, Abstract), Locker et al. (US Pub No. 2011/0231671) discloses  auditing access to secure data. A detection module detects an access to the secure data. A record module records an encrypted log entry describing the access to the secure data. A verification module verifies the secure data is securely stored (Locker, Abstract), Stahlberg et al. (US Pub No. 2018/0367311) discloses the HSM 200 may sign each audit log entry 662 using the authorizer key 118 of the delegated authorizer 234 included within the corresponding wrapped cryptographic key 120. Each audit log entry 662 may also include each authorization token 220 the HSM 200 validates to process the cryptographic operation request 250. At time 5, the HSM 200 sends a response back to the delegated authorizer 234 that includes the result 260 of the first cryptographic operation request 250a processed by the HSM 200 (Stahlberg, page 8, paragraph 0056), Signorini et al. (US Pub No. 2019/0182284) discloses detecting a security threat within a network of connected devices that share a ledger of transactions between them under the form of exchanged blockchain messages. Enhanced blockchain messages are built by adding all forked chains to the blockchain messages. Forked chains in such enhanced blockchains are then inspected to detect any anomaly. When an anomaly is detected in a forked chain, all transactions of the ledger in the forked chain and the blockchain message leading up to the network attack entry point are reviewed to identify the source of the security threat. (Signorini, Abstract) and Suraparaju  (US Pub No. 2019/0306190) discloses Suraparaju, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “generating a digital signature and timestamp for each entry in the log and including the respective digital signature and timestamp in the respective entry; in a validity verification phase, detecting whether the log corresponds to a parallel branch of a valid version of the log by examining the timestamp of at least one of the entries and determining whether the timestamp indicates entry into the log at a time relative to a preceding entry in the log after less than an expected minimum time interval and, if so, taking a remedial action” (as recited in claim 1 and similarly in claim 13), and in combination with the remaining claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/SHAQUEAL D WADE-WRIGHT/Examiner, Art Unit 2437